    Case 13-33087       Doc 61      Filed 10/11/18 Entered 10/11/18 10:08:48                Desc Main
                                       Document Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION


IN RE:                                          CASE NO. 13 B 33087
                                                CHAPTER 13
Julia M. McGill
                                                JUDGE CAROL A DOYLE

         DEBTOR                                 NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, TOM VAUGHN
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: BANK OF NEW YORK MELLON



Final Cure Amount

Court   Claim       Account                                   Claim            Claim        Amount
Claim # ID          Number                                    Asserted         Allowed      Paid

4          7        XXXXXX2904                                $16,621.49       $16,621.49 $16,621.49

Total Amount Paid by Trustee                                                                $16,621.49


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

     Through the Chapter 13 Conduit                   X Direct by the Debtor


Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.
  Case 13-33087        Doc 61      Filed 10/11/18 Entered 10/11/18 10:08:48              Desc Main
                                      Document Page 2 of 2


                                                                             CASE NO. 13-33087-CAD


                                    CERTIFICATE OF SERVICE

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the
persons named above by U.S. mail at 55 E. MONROE STREET, SUITE 3850, CHICAGO, IL 60603 or
by the methods indicated on this 11th day of October, 2018.


Debtor:                                         Attorney:
Julia M. McGill                                 CONSUMER LAW GROUP
14601 Lincoln Avenue                            6232 N PULASKI # 200
Dolton, IL 60419                                CHICAGO, IL 60646
                                                via Clerk's ECF noticing procedures

Creditor:                                       Creditor:
BANK OF NEW YORK MELLON                         BANK OF NEW YORK MELLON
% WELLS FARGO BANK                              % WELLS FARGO BANK
1 HOME CAMPUS X2302 04C                         1 HOME CAMPUS X2302 04C
DES MOINES, IA 50328-0001                       DES MOINES, IA 50328-0001

Mortgage Creditor:
MCCALLA RAYMER LEIBERT
PIERCE LLC
1 N DEARBORN #1200
CHICAGO, IL 60602

ELECTRONIC SERVICE - United States Trustee


Date: October 11, 2018                                       /s/ TOM VAUGHN
                                                             TOM VAUGHN
                                                             CHAPTER 13 TRUSTEE
                                                             55 E. MONROE STREET, SUITE 3850
                                                             CHICAGO, IL 60603
